DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim(s) recite(s) a channel decoding process.  This judicial exception is not integrated into a practical application for the following reasons.
The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept.  For example:

the sum-product operation (specification page 7, Eq 1) including one or more sub-operations (specification page 7, Eq 2); 
determining a set of mapping relationships for approximating at least one of the one or more sub-operations (specification page 1, Eq 3);  
determining, based on the first input, the second input and the set of mapping relationships, a first result of the sum-product operation performed on the first input and the second input (specification page 7, Eq 1); and 
continuing the channel decoding process based on the first result (the calculation above is continued)

are all steps of a mathematical formula based on data relationships as shown above.  In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: at least one processor; at least one memory including computer program code; and computer program embodied on a non-transitory computer-readable storage medium.  The processor, in combination with the computer code or non-transitory storage medium, serve to execute the steps of the method.  Mere instructions to implement an abstract idea on a computer merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05f).  Therefore, these additional elements are not indicative of integration into a practical application.  Obtaining, from a channel decoding process, a first input and a second input on which a sum-product operation is to be performed merely amount to data gathering and is considered insignificant extra-solution activity (see MPEP 2106.05g).
Claims 2, 9, 18 are directed to a mathematical calculation (specification page 12, Eq 4).
Claims 3, 10, 19 are directed to a mathematical calculation (specification page 13, Eq 6).
Claims 4, 11, 20 are directed to a mathematical term (specification paragraph 29).
Claims 5, 12, 21 are directed to data gathering and is considered insignificant extra-solution activity (see MPEP 2106.05g).
Claims 6-7, 13-14, and 22 are directed to a mathematical concept (ECC codes).

In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 1-14 and 17-22 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 13, 17, 18, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tran et al (US Pat. 7,350,130; hereinafter referred to as Tran).
As per claims 1, 8, 17:	Tran teaches a device for data processing, method, and computer program embodied on a non-transitory computer-readable storage medium, comprising: 
at least one processor (Fig. 5, 450); and 
at least one memory including computer program code (Official Notice is taken that a memory with computer code is inherent in a processor and in the communication device 120); 
the at least one memory and the computer program codes being configured to, with the at least one processor, cause the device at least to: 
obtain, from a channel decoding process (Fig. 6), a first input and a second input (Fig. 7, x and y) on which a sum-product operation is to be performed (Fig. 7, 720; col. 22, lines 13-17 and EQ 8; col. 25, lines 59-62), the sum-product operation including one or more sub-operations (col. 22, lines 20-30; col. 25, lines 62-64); 
determine a set of mapping relationships for approximating (col. 24, lines 41-43) at least one of the one or more sub-operations (col. 26, EQ 25);
determine, based on the first input (Fig. 7, x), the second input (Fig. 7, y) and the set of mapping relationships (Fig. 7, 722), a first result of the sum-product operation performed on the first input and the second input (Fig. 7, output of 700); and 
continue the channel decoding process based on the first result (col. 18, lines 9-13).
As per claims 2, 9, 18:
	Tran teaches the device, method, and non-transitory computer-readable storage medium above, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to:
determine, based on the first input, the second input and the set of mapping relationships, a second result of the one or more sub-operations (col. 24, line 34; min**); and 
determine the first result (col. 24, EQ 13 f(|x|, |y|) at least based on the second result (col. 24, lines 34; right hand side of EQ 13).
As per claims 6, 13, 22:
	Tran teaches the device, method, and non-transitory computer-readable storage medium above wherein the channel decoding process is used for decoding Low Density Parity Check (LDPC) codes (Fig. 6B, 610).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Cameron et al (US Pat. Pub. 2005/0246606; hereinafter referred to as Cameron).
As per claims 4, 11, 20:	Tran teaches the device, method, and non-transitory computer-readable storage medium above.  Not explicitly disclosed is wherein the first input indicates a first ratio between a first likelihood that a first received bit is decoded to a first value and a second likelihood that the first received bit is decoded to a second value, and wherein the second input indicates a second ratio between a third likelihood that a second received bit is decoded to the first value and a fourth likelihood that the second received bit is decoded to the second value.  However, Cameron in an analogous art teaches performing sum-product decoding employing LLR processing as the inputs (Fig. 29, LLR metric computation; paragraph 286).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use LLR values as the inputs to the sum-product calculation of Tran.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of decoding LDPC codes.

Claim(s) 5, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Boiko (CA Pat. 2,651,256).
As per claims 5, 12, 21:	Tran teaches the device, method, and non-transitory computer-readable storage medium above.  Not explicitly disclosed is wherein the set of mapping relationships are stored as a lookup table in a memory, and wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to: obtain, from the memory, the lookup table representing the set of mapping relationships.  However, Tran does teach storing relationship elements in a ROM or storage device (col. 22, line 60-col. 23, line 2).  Boiko in an analogous art teaches using a ROM lookup table for LDPC decoding computation (page 12).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a ROM lookup table in Tran.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have achieved better performance, as explained by Boiko on page 12.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view Djordjevic et al (US Pat. 8,386,879; hereinafter referred to as Djordjevic).
As per claims 7, 14:	Tran teaches the device and method above.  Not explicitly disclosed is wherein the channel decoding process is used for decoding Polar or Reed-Muller codes.  However, Djordjevic in an analogous art teaches LDPC codes with Reed Muller component codes (col. 2, lines 18-27).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the code of Djordjevic in the system of Tran.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the Reed Muller codes would have provided excellent coding gains and low complexity decoding (col. 2, lines 22-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are directed to LDPC decoding using the sum-product algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111